Exhibit NBT BANCORP INC. NON-EMPLOYEE DIRECTORS' RESTRICTED AND DEFERRED STOCK PLAN NBT Bancorp Inc. sets forth herein the terms of this Non-Employee Directors' Restricted and Deferred Stock Plan as follows: 1 PURPOSE The Plan is intended to advance the interests of the Company by providing an additional incentive to attract, retain and motivate qualified and competent persons who are not employees of the Company to serve on the Board of the Company. To this end, the Plan provides for the grant of restricted and deferred stock all as set out herein. 2 DEFINITIONS For purposes of interpreting the Plan and related documents (including Restricted Stock and Deferred Stock Agreements), the following definitions shall apply: 2.1"Affiliate" means any company or other trade or business that is controlled by or under common control with the Company (determined in accordance with the principles of Section 414(b) and 414(c) of the Code and the regulations thereunder) or is an affiliate of such entity within the meaning of Rule 405 of Regulation C under the 1933 Act. 2.2"Agreement" means a written agreement between the Company and the recipient individual that sets out the terms and conditions of the grant of a Restricted or Deferred Stock Award. 2.3"Board" means the Board of Directors of the Company. 2.4"Change in Control" of the Company means (A)A change in control of a nature that would be required to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A as in effect on the date hereof pursuant to the Securities Exchange Act of 1934 (the "Exchange Act"); provided that, without limitation, such a change in control shall be deemed to have occurred at such time as any Person hereafter becomes the "Beneficial Owner" (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 30% or more of the combined voting power of the Company's Voting Securities; or (B)During any period of two consecutive years, individuals who at the beginning of such period constitute the Board cease for any reason to constitute at least a majority thereof unless the election, or the nomination for election by the Company's stockholders, of each new director was approved by a vote of at least two-thirds of the directors then still in office who were directors at the beginning of the period; or (C)There shall be consummated (x) any consolidation or merger of the Company in which the Company is not the continuing or surviving corporation or pursuant to which Voting Securities would be converted into cash, securities, or other property, other than a merger of the Company in which the holders of Voting Securities immediately prior to the merger have the same proportionate ownership of common stock of the surviving corporation immediately after the merger, or (y) any sale, lease, exchange, or other transfer (in one transaction or a series of related transactions) of all, or substantially all of the assets of the Company, provided that any such consolidation, merger, sale, lease, exchange or other transfer consummated at the insistence of an appropriate banking regulatory agency shall not constitute a change in control of the Company; or (D)Approval by the stockholders of the Company of any plan or proposal for the liquidation or dissolution of the Company. 2.5"Code" means the Internal Revenue Code of 1986, as now in effect or as hereafter amended. 2.6"Committee" means the committee appointed by the Board pursuant to Section 3.2 of the Plan. 2.7"Company" means NBT Bancorp Inc., a Delaware corporation. 2.8"Deferred Stock" shall mean Stock which will not be distributed nor which a Holder may sell, transfer, assign, pledge or otherwise encumber or dispose of until the Holder ceases to be a Director. Deferred stock shall otherwise be granted without any vesting requirements or any Restriction Period except as provided in this definition. 2.9"Deferred Stock Agreement" means the written agreement evidencing the grant of Deferred Stock hereunder. 2.10"Director" means a member of the Board or a Director of a Subsidiary or one denominated as a Director of a division of a Subsidiary. 2.11"Effective Date" means the date of adoption of the Plan by the Board, subject to approval by the stockholders of the Company. 2.12"Exchange Act" means the Securities Exchange Act of 1934, as now in effect or as hereafter amended. 2.13"Fair Market Value" means the value of each Share subject to the Plan determined as follows: if on the Grant Date or other determination date the shares of Stock are listed on an established national or regional stock exchange, are admitted to quotation on the National Association of Securities Dealers Automated Quotation System, or are publicly traded on an established securities market, the Fair Market Value of the shares shall be the average price between the high and the low sale price of the shares on such exchange or in such market on the trading day immediately preceding the Grant Date or, if no sale of the shares is reported for such trading day, on the next preceding day on which any sale shall have been reported. If the shares are not listed on such an exchange, quoted on such System or traded on such a market, Fair Market Value shall be determined by the Board in good faith. 2.14"Grant Date" means the later of (i) the date as of which the Board approves the grant and (ii) the date as of which the Holder and the Company or Affiliate enter the relationship resulting in the Holder being eligible for grants. 2.15"Holder" means a person who is eligible to receive Restricted or Deferred Stock under the Plan. 2.16"Plan" means the NBT Bancorp Inc. Non-Employees Directors' Restricted and Deferred Stock Plan. 2.17"Restricted Stock" means Stock which is subject to a risk of forfeiture. 2.18"Restricted Stock Agreement" means the written agreement evidencing the grant of Restricted Stock hereunder. 2.19"Restricted Stock Award" means an award of Restricted Stock granted pursuant to Section 7 of this Plan. 2.20"1933 Act" means the Securities Act of 1933, as now in effect or as hereafter amended. 2.21"Stock" means the Common Stock, par value $0.01 per share, of the Company. 2.22"Subsidiary" means any "subsidiary corporation" of the Company within the meaning of Section 424(f) of the Code. 2.23"Voting Securities" means securities of the Company having the right to vote at elections of members of the Board of Directors. 3 ADMINISTRATION 3.1Board.
